Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
Applicant has merged cancelled claim 2 into independent claims 1, 13 24 and 28. On p. 11-12, Applicant solely argues that Catt and Wu combined fails to describe claim 2’s limitations: wherein each of the at least one second symbol comprises one said second CP and a plurality of identical second information segments. The Examiner respectfully disagrees.
The Examiner understands on p. 3 para. 2, it describes fig. 2 where each of multiple symbols require a CP. Thereafter, it describes a different solution of allowing multiple symbols for 1 CP, also depicted in fig. 3:

    PNG
    media_image1.png
    405
    850
    media_image1.png
    Greyscale

One can readily see from fig. 3 (above) in view of fig. 2 that there is 1 CP followed by plural data symbols.  Examiner combined this understanding with Wu which describes first signal 2’s M continuous symbols which is obtained by repeating the first sequence M times (para. 87 in view of 92).  Hence, Examiner believes Wu and Catt combined fulfilled the original (now cancelled) claim 2’s limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, 7-13,15, 17, 19-20, 22-14, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CATT:  “Further Considerations on a 2-step RA Procedure” R1-1700186 (hereinafter referred to as CATT) in view of Wu (US 2019/0036753).
	Regarding claims 1 and 24, Catt describes a method for random access/terminal comprising a processor, a memory and a transceiver, wherein the memory is configured to store a computer program and processor is configured to call and run the computer program stored in the memory (fig. 1b, UE), performing: 
sending, by a terminal device, a first message to a network device, the first message comprising a random access preamble and uplink information (fig. 1b, Msg 1 sent by UE (terminal) to gNB (network device) comprising RA preamble + data), 
wherein random access preamble comprises one first cyclic prefix (CP) and at least one first information segment, and one said uplink information comprises one second CP and at least one second information segment (fig. 2 or 3 + p. 2 TDM section or fig. 4 & p. 3 FDM Method section, first CP + preamble body = preamble’s (first) CP, & second CP + data = uplink information’s (second) CP + information segment).
CATT also describes:
wherein each of the least one second symbol comprises one said second CP and a plurality of second information segments (fig. 3 & para. 2, wherein fig. 2 where each of multiple symbols require a CP, different solution is presented where allowing multiple symbols for 1 CP), but fails to further explicitly describe:
the random access preamble occupying at least one first symbol in a time domain, and the uplink information occupying at least one second symbol in the time domain,
identical second information segments.
Wu also describes UE transmitting first signal comprising random access preamble sequence (abstract & para. 5), further describing:
the random access preamble occupying at least one first symbol in a time domain, and the uplink information occupying at least one second symbol in the time domain (para. 6 in view of fig. 3b & para. 87, first signal 1 comprises CP + information segment occupying 1 symbol, and first signal 2 format comprises plural sets of CP + information segments occupying M contiguous symbols),
identical second information segments (para. 87 in view of 92, first signal 2’s M continuous symbols which is obtained by repeating the first sequence M times).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the random access preamble + uplink information in CATT to occupy in first & second symbols as in Wu.
The motivation for combining the teachings is that this meets the requirement of signal occupying 80% of the channel bandwidth (Wu, para. 5).
Regarding claims 13 and 28, Catt describes a method for random access/network device comprising a processor, a memory and a transceiver, wherein the memory is configured to store a computer program, and the processor configured to call and run the computer program stored in the memory, performing: 
receiving, by a network device, a first message to a network device, the first message comprising a random access preamble and uplink information (fig. 1b, Msg 1 sent by UE (terminal) to gNB (network device) comprising RA preamble + data), 
wherein random access preamble comprises one first cyclic prefix (CP) and at least one first information segment, and one said uplink information comprises one second CP and at least one second information segment (fig. 2 or 3 + p. 2 TDM section or fig. 4 & p. 3 FDM Method section, first CP + preamble body = preamble’s (first) CP, & second CP + data = uplink information’s (second) CP + information segment).
CATT also describes:
wherein each of the least one second symbol comprises one said second CP and a plurality of second information segments (fig. 3 & para. 2, wherein fig. 2 where each of multiple symbols require a CP, different solution is presented where allowing multiple symbols for 1 CP), but fails to further explicitly describe:
the random access preamble occupying at least one first symbol in a time domain, and the uplink information occupying at least one second symbol in the time domain,
identical second information segments.
Wu also describes UE transmitting first signal comprising random access preamble sequence (abstract & para. 5), further describing:
the random access preamble occupying at least one first symbol in a time domain, and the uplink information occupying at least one second symbol in the time domain (para. 6 in view of fig. 3b & para. 87, first signal 1 comprises CP + information segment occupying 1 symbol, and first signal 2 format comprises plural sets of CP + information segments occupying M contiguous symbols),
identical second information segments (para. 87 in view of 92, first signal 2’s M continuous symbols which is obtained by repeating the first sequence M times).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the random access preamble + uplink information in CATT to occupy in first & second symbols as in Wu.
The motivation for combining the teachings is that this meets the requirement of signal occupying 80% of the channel bandwidth (Wu, para. 5).
Regarding claims 3, 15, 26 and 30, CATT further describe:
a quantity of second information segments in the second symbol is determined based on a format corresponding to the random access preamble (fig. 3 + p. 3 observation section, total msg 1 duration including preamble + data payload (second information segments) has to be dimensioned to fit into a PRACH time slot).
Regarding claims 5, 17, CATT further describe:
wherein a quantity of second symbols occupied by the uplink information in the time domain is determined based on a quantity of first symbols occupied by the random access preamble in the time domain (fig. 3 + p. 3 observation section, total msg 1 duration including preamble + data payload (second information segments) has to be dimensioned to fit into a PRACH time slot (time domain)).
Regarding claims 7, 19, CATT further describes:
wherein a length of the first CP and a length of the second CP are the same (fig. 4 + p. 3 FDM method section: same CP overhead used).
Regarding claims 8, 20, CATT and Wu combined further describe:
wherein a length of the first CP is greater than a length of the second CP (Wu fig. 3b & para. 87, first signal’s signal 1’s CP = 3168*T(s) is greater than first signal’s signal 2’s multiple smaller CPs, with each of signal 1 & 2 fitting into one subframe).
Regarding claim 9, CATT and Wu combined further describe:
determining, by the terminal device, a random access transmission format from a plurality of random access transmission formats, wherein at least one of the following is different for different random access transmission formats: a length of the first CP (Wu para. 52 & table 1, selectable random access preamble sequence transmission formats each with different CP lengths);
wherein sending, by the terminal device, the first message to the network device comprises: sending, by the terminal device, the first message to the network device according to a determined random access transmission format (Wu para. 5 in view of para. 52, terminal device sends selected format random access preamble sequence on PARCH to network during random access process).
	Regarding claim 10, CATT and Wu combined further describe:
wherein a random access transmission format used for sending the first message currently is different from a random access transmission format used for sending the first message at least once previously (Wu, para. 52 or 79 & table 1, each transmission of random access preamble (first message) may use 1 of 5 formats in table 1),
wherein for different random access transmission formats, at least one of the following is different: a length of the first CP (Wu para. 52 & table 1, selectable random access preamble sequence transmission formats each with different CP lengths).
	Regarding claims 11, 22, CATT and Wu combined further describe:
wherein a subcarrier spacing of the random access preamble is the same as a subcarrier spacing of the uplink information (Wu fig. 4a & para. 146 in view of fig. 3B, frequency domain spacings between any two adjacent Resource Blocks (RBs) are equal in sending the first signal comprising the random access preamble sequence of CP + information segments, see also fig. 4B).
Regarding claims 12, 23, CATT and Wu combined further describe:
wherein the uplink information comprises at least service data (p. 2 section 2.1.1, multiplexing preamble & data).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CATT  in view of Wu and Su (US 2020/0374925).
Regarding claim 21, CATT and Wu combined further describe:
determining, by the terminal device, a random access transmission format from a plurality of random access transmission formats, wherein at least one of the following is different for different random access transmission formats: a length of the first CP (Wu para. 52 & table 1, selectable random access preamble sequence transmission formats each with different CP lengths);
sending, by the terminal device, the first message to the network device comprises: sending, by the terminal device, the first message to the network device according to a determined random access transmission format (Wu para. 5 in view of para. 52, terminal device sends selected format random access preamble sequence on PARCH to network during random access process)
Yet CATT and Wu combined fail to further explicitly describe:
determining step performed by the by the network device, plus the step of sending, by the network device, configuration information to the terminal device, the configuration information comprising a determined random access transmission format.
Su also describes terminal transmitting random access preamble to network device (fig. 3 S330), further describing:
determining step performed by the by the network device, plus the step of sending, by the network device, configuration information to the terminal device, the configuration information comprising a determined random access transmission format (para. 176, format of random access preamble being firstly determined & sent from network device to terminal device as random access configuration, fig. 3 S302 & para. 201).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the random access transmission format of CATT and Wu combined to be determined & sent/assigned by the network device as in Su.
The motivation for combining the teachings is that such implementation supports larger cell radius while applicable to a redesigned random access preamble (Su para. 4).

Allowable Subject Matter
Claims 4, 6, 16, 18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lin (US 2019/0349985) describing RA preamble transmitted by UE comprises a RA symbol group of 5 identical symbols and a cyclic prefix (fig. 2 & para. 15), Lin (US 2019/0098671) describing SC-FDMA random access preamble signal comprising consecutive preamble symbol groups. Each preamble symbol group comprises a cyclic prefix portion and multiple identical symbols (abstract), Byun (US 219/0116610) describing operation procedure between a UE and a BS in a contention based random access procedure (fig. 4 & para. 57), Wu (US 2019/0037411) describing
a time-domain structure of a random access preamble sequence (fig. 3 & para. 0152),
Luo (US 2020/0022173) describing RA resrouce scheduling where FIG. 5, the NB-IoT random access preamble includes single-subcarrier frequency-hopping symbol groups. 
One preamble includes four symbol groups, and each symbol group includes one cyclic prefix and five symbols (para. 212), in the LTE system is shown in FIG. 3, and includes a symbol including a preset cyclic prefix and an information segment. To adapt to cells with different coverage, Kim (US 2020/0068620) describing RA process with a symbol group constituting a RA preamble be used for the cyclic prefix (para. 97), and Medina Acosta (US 2020/0343938) describing 4-step random access flow (fig. 2).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469